DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After conducting a complete search and consideration, claims 1, 3, 5-11, 13, 15-29 (Renumbered Claims 1-25) are found to be allowable.  Claims 1, 3, 5-11, 13, 15-29 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The combination of limitations involves identifying discovery information to broadcast in a discovery message for discovery of a device as part of a device discovery procedure; generating a cyclically periodic signal comprising a plurality of copies of a discovery preamble for discovery of the device, each copy of the plurality of copies indicating a transmission of the discovery message that occurs after transmission of the plurality of copies of the discovery preamble; and transmitting, prior to transmission of the discovery message, the cyclically periodic signal comprising the plurality of copies of the discovery preamble.
The closest prior art of record such as Su (US Patent Application Publication, 2019/0090293) teaches a wireless device generating and transmitting a discovery response with a number of repetitions of the preamble; however, Su does not teach that each copy of the plurality of copies indicating a transmission of the discovery message that occurs after transmission of the plurality of copies of the discovery preamble.  Another prior art of record such as Xiong (US Patent Application Publication, Xiong also does not explicitly teach that the preamble indicating a transmission of the discovery message that occurs after transmission of the plurality of copies of the discovery preamble.  Therefore, the claims are allowable over the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:30AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/L.H.N./
Examiner, Art Unit 2416  

/AJIT PATEL/Primary Examiner, Art Unit 2416